Rachimi v Sacher (2019 NY Slip Op 04275)





Rachimi v Sacher


2019 NY Slip Op 04275


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


805199/15

[*1]9476 Lorraine Rachimi, Plaintiff-Respondent,
vHoward L. Sacher, D.O., Defendant-Appellant, St. Francis Hospital, et al., Defendants.


Shaub, Ahmuty, Citrin & Spratt, LLP, Lake Success (Nicholas Tam of counsel), for appellant.
Koss & Schonfeld, LLP, New York (Jacob J. Schindelheim of counsel), for respondent.

Order, Supreme Court, New York County (Judith N. McMahon, J.), entered March 22, 2018, which granted defendant Howard L. Sacher, D.O.'s motion to dismiss the complaint pursuant to CPLR 3126 to the extent of issuing a conditional order of preclusion, unanimously affirmed, without costs.
The determination of the motion court was a provident exercise of discretion (see generally Gomez v New York City Hous. Auth. , 217 AD2d 110, 114 [1st Dept 1995]). In light of the preference that matters be decided on the merits, a conditional order of preclusion was within the ambit of available remedies for the trial court to impose.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK